Citation Nr: 1142352	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  09-05 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

The Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 1971 to February 1973. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

As support for his claims, the Veteran testified at a videoconference hearing in September 2010 before the undersigned Veterans Law Judge of the Board. 

In September 2010, the Board subsequently remanded the claims for bilateral hearing loss and tinnitus to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  The additional development especially included obtaining additional documents of treatment and a supplemental medical nexus opinion from the VA audiologist that had examined the Veteran in January 2008.

Subsequently, the RO/AMC attempted to gather additional treatment records mentioned by the Veteran.  Also another VA audiologist examined the Veteran and provided additional medical comment in August 2011.  Based on her additional findings, the AMC continued to deny these claims in an August 2011 supplemental statement of the case (SSOC).  But still further development of the claims is required, so, regrettably, the Board must again remand the claims to the RO via the AMC.



REMAND

The Veteran claims that he developed bilateral hearing loss and tinnitus due to his military service.  As noted in the prior remand, he testified during his hearing that he routinely sustained acoustic trauma during service from repeated exposure to loud explosions as a gunner for an 81-mm mortar team.  His service personnel records, in particular his DD Form 214, confirm that his military occupational specialty (MOS) was Field Artillery Rocket Crewman, so likely exposed him to the type of noise alleged.  38 U.S.C.A. § 1154(a). 

Nevertheless, the Board pointed out that there still needs to be competent and credible indication that he has consequent hearing loss and tinnitus as the result of that noise exposure in service and not unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

Prior to the January 2011 remand, the RO had obtained VA examination and opinion in January 2008.  This was to determine the etiology of the bilateral hearing loss and tinnitus.  The January 2008 VA compensation examiner ostensibly provided an unfavorable nexus opinion discounting the claims.  However, that same examiner also specifically recommended that the RO attempt to obtain the Veteran's personnel records from the USPS to ascertain whether there were additional records that documented any hearing loss in pervious years as alleged by the Veteran.  

In the remand, the Board requested that the AMC try and obtain the Veteran's personnel records from the USPS as well as any outstanding, pertinent, private treatment. 

The Veteran submitted a July 2011 letter from the supervisor of the distribution operations of the USPS that indicated that the USPS does not require audiology examination upon employment.  Besides a private audiographic evaluation report that was already, of record, there were no other records obtained.  

The RO also scheduled another VA examination.  As the VA examiner who conducted the prior January 2008 VA examination was unavailable, another VA audiologist examined and reviewed this additional evidence.  She familiarized herself with the pertinent evidence in the file and submitted a report of her findings in August 2011.  She stated:

Based on (1) lack of evidence in the STR to support hearing loss at the time of separation or that hearing loss shown at 4000 Hz on the induction exam was aggravated and (2) lack of evidence through VA or private records within a reasonable time frame following separation so as to establish a [nexus], the issue of hearing loss cannot be resolved without resort to mere speculation.  Regarding tinnitus: [t]here is no evidence of tinnitus until today's exam.  VA, private and STRs do not contain evidence of tinnitus.  Given the lack of evidence available, the issue of tinnitus cannot be resolved without resort to mere speculation.

Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998). 

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997). 

Moreover, additional precedent cases have been more recently issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service. 

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data. 

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative"). 

The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  And this remains unclear in this particular instance. 

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51   (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also 

have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

Accordingly, the claims are again REMANDED for the following additional development and consideration:

1.  If still available to provide further comment, return the file to the August 2011 VA compensation examiner for hopefully more definitive comment on the etiology of the Veteran's bilateral hearing loss and tinnitus, but especially insofar as the likelihood (very likely, as likely as not, or unlikely) these disorders are attributable to or dates back to his military service, and in particular to his exposure to acoustic trauma. 

When previously commenting on this determinative issue of causation in August 2011, this VA examiner indicated she could not provide this requested opinion without resorting to mere speculation because there was no mention of hearing loss and tinnitus in the Veteran's military service records and/or a diagnosis of these disorders for an extended time subsequent to discharge. 

However, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  Moreover, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (e.g., STRs and post-service VA and private treatment records, etc.).  The essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment, to show continuity of symptomatology since the claimed injury in service - which, here, was the exposure to acoustic trauma.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (permanency) of disease or injury in service to in turn link current disability to service.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Ultimately, the Board will have the responsibility of determining whether the Veteran's lay testimony of having experienced continuous symptoms of hearing loss and tinnitus since his military service is competent and credible, so probative.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Thus, in the meantime, the VA compensation examiner should consider whether the claimed injury in service, i.e., exposure to acoustic trauma assuming it occurred, likely or as likely as not resulted in the Veteran's hearing loss and tinnitus or whether, instead, his development of these conditions more likely is the result of other factors unrelated to his military service. 

And if at all possible, this VA examiner should try and provide more definitive comment on this determinative issue of causation.  In order for the Board to rely on her prior statement in August 2011 that this opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record.  So if after further consideration of all pertinent facts, additional studies, or procurable data, this requested opinion still cannot be provided without resorting to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why this requested opinion is not possible or feasible.  And it cannot be solely on the rationale that the Veteran's STRs do not show he had hearing loss or tinnitus, since it is not necessary that they do (i.e., he need only have experienced relevant symptoms, not have received actual treatment), and the interval of many years post service before the initial diagnosis of hearing loss in 2007 and in 2011 for tinnitus, unless this also is reason to disassociate any current hearing loss or tinnitus from his service. 

All necessary diagnostic testing and evaluation should be performed.  The examiner is also asked to refamiliarize herself with the relevant medical and other evidence in the claims file for the pertinent history, including a complete copy of this remand and the Board's prior remand in January 2011. 

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then obtain this necessary medical nexus opinion from someone else who is equally qualified.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion. 

2. Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


